Name: 89/572/EEC: Council Decision of 25 September 1989 concerning the adaptation to the voluntary restraint agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  international trade;  animal product
 Date Published: 1989-10-31

 Avis juridique important|31989D057289/572/EEC: Council Decision of 25 September 1989 concerning the adaptation to the voluntary restraint agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat Official Journal L 318 , 31/10/1989 P. 0013 - 0013COUNCIL DECISION of 25 September 1989 concerning the adaptation to the voluntary restraint agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat (89/572/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has taken measures to stabilize the markets for sheepmeat and goatmeat; whereas it intends to bring about a better integration of its markets; Whereas, within the context of these adjustments to the common market organization, it is appropriate to adapt the voluntary restraint agreements with certain third countries in this sector with a view to obtaining a stabilization of imports and an improvement in the import price; Whereas the Commission has conducted negotiations in this connection with New Zealand which have resulted in an Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and New Zealand concerning the adaptation to the voluntary restraint agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 25 September 1989. For the Council The President H. NALLET